Citation Nr: 1113996	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  10-02 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel








INTRODUCTION

The Veteran served on active duty from November 1989 to October 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Subsequent to the September 2009 Statement of the Case, the Veteran's attorney submitted correspondence or a brief in August 2010 along with copies of additional VA medical records (dated from November 2009 to July 2010); however, neither she nor the Veteran submitted a written waiver of initial RO consideration of this additional evidence.  Normally, this evidence would be referred to the Agency of Original Jurisdiction (AOJ) or the Board would solicit a waiver from the Veteran or his attorney.  See 38 C.F.R. § 20.1304(c) (2010).  Under the circumstances of this case, however, as the additional evidence supports the Veteran's request for a higher rating for his service-connected disability, there is no prejudice to the Veteran in adjudicating this claim and providing the benefit sought without such referral.

FINDINGS OF FACT

1.  The evidence of record demonstrates that the Veteran's left foot plantar fasciitis is manifested by symptoms that result in moderate disability.  

2.  The evidence of record demonstrates that the Veteran's right foot plantar fasciitis is manifested by symptoms that result in moderate disability.  



(CONTINUED ON THE FOLLOWING PAGE)



CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating, but no higher, for left foot plantar fasciitis are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.7, 4.71a, Diagnostic Code 5299-5284 (2010).

2.  The criteria for a 10 percent disability rating, but no higher, for right foot plantar fasciitis are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.7, 4.71a, Diagnostic Code 5299-5284 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been fulfilled by information provided to the Veteran in a letter from the RO dated in September 2008.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009)).

Recently, the Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to disability ratings and effective dates was provided in the September 2008 correspondence.  With regard to the additional notice requirements for increased rating claims, Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), required VA to notify a veteran of alternative diagnostic codes or potential "daily life" evidence of how the disability affected the Veteran's employment.  However, the Federal Circuit Court recently vacated the Court's previous decision in Vazquez-Flores, concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  The September 2008 correspondence provided the Veteran was sufficient to meet this generic standard.  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issue on appeal have been met.

The duty to assist also has been fulfilled as pertinent medical records have been requested or obtained and the Veteran was provided with a VA examination of the claim decided herein.  Medical records from the denial of a claim in 1989 for survivor benefits from the Social Security Administration are documented as unavailable.  The Board finds that the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with this claim would not cause any prejudice to the Veteran.

Increased Ratings - Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision, therefore, is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14 (2010).

As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As a layperson the Veteran is only competent to report observable symptoms--not clinical findings which are applied to VA's Schedule for Rating Disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998).

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2010).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2010).

Factual Background and Analysis

Historically, the Veteran was granted service connection for bilateral plantar fasciitis in April 1993 and awarded a noncompensable (zero percent) disability rating, effective October 16, 1990, the day after his discharge from active service.  In September 2008, the Veteran filed his claim for increase and essentially contends that his plantar fasciitis has worsened over time.

This foot disability is not specifically listed in the rating schedule.  The disability was rated pursuant to Diagnostic Code 5299-5284.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Diagnostic Code 5299 indicates a musculoskeletal system rating and Diagnostic Code 5284 sets forth the criteria for rating foot injuries not already covered by another provision of the rating schedule.

Diagnostic Code 5284 assigns a 10 percent rating for a moderate foot injury; a 20 percent rating for a moderately severe foot injury, and a 30 percent rating for a severe foot injury.  With actual loss of use of the foot, a 40 percent rating will be assigned.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.  The words "slight," "moderate," and "severe" are not defined in the rating schedule.  Use of terminology by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Veteran underwent a VA examination in September 2008.  The Veteran complained of sharp pains on the bottom of his feet and claimed they were present 24 hours a day, when sitting or walking.  He also complained of limited motion of his toes on both feet due to previous trauma.  He said that the right foot bothered him more than the left foot.  He said that his pain varied during the day and that he had been pretty much on his feet all day while working in food service.  The Veteran said his only treatment had been to occasionally soak his feet in hot water.  He used to wear shoe inserts, but did not replace them when they wore out.  

The examiner referred to a November 2007 visit to a VA clinic when the Veteran complained about pain in both feet.  While the Veteran then complained of bilateral foot pain which moved up his legs, a musculoskeletal examination was normal.  Onychomycosis on the right foot was noted as well as pigmented spots on his feet that had been present for several years.  An X-ray study showed the feet were within normal limits and the assessment was foot pain.  

On examination in September 2008, range of motion of both feet after three repetitions was within normal limits.  It was noted that any additional limitations due to flare-ups could not be determined without resorting to speculation.  There was no Achilles tendon misalignment.  There were no obvious calluses, but dry skin on the bottom of both feet.  There was no edema, weakness, instability, effusion, or tenderness noted.  Pes planus also was noted for both feet.  Diagnoses were bilateral plantar fasciitis without objective findings, as well as nonservice-connected pes planus, and onychomycosis of the bilateral feet.

An October 2008 VA medical record revealed that the Veteran was seen for a toenail infection when he complained of pain that felt like sharp nodules in the plantar regions of both feet.  Assessment included bilateral onychomycosis and feet pain: rule out spurs versus arthritis (degenerative joint disease/osteoarthritis).

A December 2008 VA medical record revealed that the Veteran was seen for a routine follow-up of foot pain.  A physician noted complaints of sharp and diffuse pain over the heel and arch with the sides of his feet also painful.  It was noted that soft shoes helped reduce his pain.  Assessment was foot pain with pressure nodule and skin changes.  

March 2009 VA medical records noted that the Veteran was seen on several occasions for complaints of pain in his feet and toes and "pin like pricking" across the bottoms of his right toes.  It was noted that the Veteran stated he had a long history of feeling "needles and pins" in his feet.  Dermatology findings included hyperkeratosis tissue on the right plantar digits, and supple skin with previous debrided plantar callus.  While the left foot had a normal arch, the right medial arch was noted as collapsed.  Diagnoses did not include plantar fasciitis, but instead included right plantar porokeratosis, onychomycosis, overpronation, right ligamentous laxity, degenerative joint disease, foot pain after debridement, and pes planus.  Diclofenac was prescribed twice a day for inflammation and pain and the Veteran was urged to wear footwear with arch support.  

A June 2009 VA podiatry clinic record revealed that the Veteran complained of his feet burning and stinging.

A July 2009 VA medical record noted that VA issued the Veteran a new pair of shoes.

September 2009 VA medical records noted that the Veteran complained of pain in both his feet and toes and was prescribed Amitriptyline HCL for burning pain in his feet.  

A November 2009 magnetic resonance imaging (MRI) scan of the right foot showed a right foot bunion and a tiny degenerative subchondral cyst at the right first metatarsophalangeal (MTP) joint and a few nonspecific small cysts posterolaterally in the right hindfoot.  A MRI scan of the left foot was normal.  

An April 2010 orthotics clinic record indicated that the Veteran was fitted for new orthopedic shoes to provide relief for his deformities.  Other April 2010 VA medical records noted that the Veteran had a past history significant for arthritis, or degenerative joint disease/chronic arthritis/osteoarthritis of the foot and ankle.  A MRI scan of the right foot noted a tiny marginal subchondral cyst, 0.4 cm., on the plantar side of the first metatarsal head.  A VA physician noted a diagnosis of pain in the joint involving ankle and foot.

A June 2010 VA podiatry clinic record noted that the Veteran was seen for a follow-up of a long history of bilateral foot pain which began in service after an industrial-sized pot fell on his foot.  The Veteran now complained of persistent "needles and pins" pain and pain in his feet.  He said that his new shoes were not helping at all.  A VA podiatrist found supple skin with plantar callus, thick nails, dry skin of feet, a pronated stance with lower arches with right foot worse than left.  The podiatrist diagnosed persistent parasthesis of the foot and mycotic appearing toenails.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's plantar fasciitis warrants a 10 percent rating for each foot.  The service-connected disability appears to be slightly worse in the right foot than the left, but no more than mild to moderate in each foot, and the overall evidence does not show significant impairment of either foot.  

The most recent VA examiner essentially found that the Veteran's plantar fasciitis in each foot was asymptomatic at the time of examination in September 2008.  However, subsequent VA medical records show evidence of plantar calluses and plantar nodules for both feet, persistent complaints of pain along the bottoms of both feet and the right toes, small cysts on the right hindfoot and hyperkeratosis tissue on the right plantar digits.  There is no persuasive evidence that any type of arthritic disease in either foot, which is associated with bones and joints, is somehow connected to the Veteran's service-connected plantar fasciitis, which is primarily a disorder of the tissue on the bottom of the feet.  There is persuasive evidence of pain on use as well as plantar calluses and plantar nodules, which the Board finds provides evidence of a moderate disability for both feet due to his service-connected plantar fasciitis.  

The Board also finds that the clear preponderance of the evidence is against a rating in excess of 10 percent for either foot.  The Veteran's disability for each foot would have to more nearly approximate a moderately severe foot injury in order to warrant a 20 percent rating.  The Board finds that evidence of hyperkeratosis tissue on the right plantar digits and a few nonspecific small cysts about the right hindfoot and on the plantar side of the first MTP joint do not show a moderately severe right foot, but are more consistent with the criteria for reflecting a moderate disability, or the10 percent rating found under Diagnostic Code 5284.  Further, according to earlier VA examinations in February 1996 and August 2005 there is no evidence that the collapsed right medial arch referred to in March 2009 is due to the Veteran's service-connected plantar fasciitis.  The evidence of record also indicates that the Veteran had no swelling; no heat or redness; no fatigability; no weakness; no lack of endurance.  Additionally, the VA General Counsel noted in a precedent opinion dated August 14, 1998, that Diagnostic Code 5284 is a more general diagnostic code under which a variety of foot injuries may be rated and that not all disabilities under which it is rated may affect the range of motion and require consideration under 38 C.F.R. §§ 4.40 and 4.45.  VAOPGCPREC 9-98.  Even assuming the Veteran's bilateral plantar fasciitis affects his range of motion, the Board notes that there is no evidence in the medical record of additional functional limitation due to pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  In fact, the September 2008 VA examiner found dorsiflexion and plantar flexion of the feet and toes were normal.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2008); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  As such, ratings in excess of 10 percent for each foot are not warranted.

The Board has also considered entitlement to a higher rating under Diagnostic Codes 5277 (weak foot), 5278 (claw foot), 5279 (metatarsalgia (Morton's disease)), 5280 (hallux valgus), 5281 (hallux rigidus), 5282 (hammer toe), and 5283 (malunion or nonunion of tarsal or metatarsal bones).  There is no medical evidence of weak foot, claw foot, metatarsalgia, hallux valgus, hallux rigidus, hammer toe, or malunion/nonunion of the tarsal or metatarsal bones and on review, an analogous rating pursuant to any of these codes is not warranted.  A rating under Diagnostic Code 5276 also is inappropriate in this case as it was earlier determined that the Veteran was not entitled to service connection for pes planus.  A January 1991 rating decision found that the Veteran's flat feet preexisted entry into service and were not aggravated during service.  Therefore, any symptomatology related to the Veteran's nonservice-connected pes planus should not be used to determine a possible increase in his service-connected plantar fasciitis.  The Veteran also is not service-connected for onychomycosis of the bilateral feet and a higher rating based on the state of the Veteran's toenails is not appropriate when rating his plantar fasciitis.  

The Veteran is competent to report his symptoms relating to his plantar fasciitis.  The Board is aware of the Veteran's assertions as to the severity of this disorder.  However, while these contentions, especially regarding plantar pain, support a finding of moderate disability for each foot in this case, the Board has also found that the more persuasive medical evidence of record does not support any increase higher than the 10 percent awarded for each foot.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Despite the Veteran's evidence as to his symptoms, the objective evidence before the Board shows that the manifestations do not satisfy the diagnostic criteria for a 20 percent rating for either foot during the period on appeal.  

As the Board finds that the record presents no basis for an assignment of a disability rating in excess of 10 percent for each foot, for the Veteran's service-connected plantar fasciitis, there is no basis for staged ratings of the disability pursuant to Hart.  Hart, 21 Vet. App. at 509-10.

The Board also notes that there is no indication that referral is warranted in this case for consideration of the assignment of a disability rating on an extraschedular basis during the time period in question.  See 38 C.F.R. § 3.321(b).

The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted in Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, there has been no showing that the Veteran's disability picture for plantar fasciitis could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The criteria provide for higher ratings, and as has been explained thoroughly herein, the currently assigned noncompensable rating is being increased to a compensable level for each foot, which in the Board's determination adequately describes the severity of the Veteran's symptoms of this disability.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's plantar fasciitis disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of disability ratings on an extraschedular basis is not warranted in this matter.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a 10 percent disability rating for plantar fasciitis of the left foot is granted, subject to the laws and regulations governing monetary awards.  

Entitlement to a 10 percent disability rating for plantar fasciitis of the right foot is granted, subject to the laws and regulations governing monetary awards. 



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


